Citation Nr: 0519023	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  02-18 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased rating above 10 percent for 
post-operative residuals of a herniated disc, L5-S1, prior to 
December 4, 2002.

2.  Entitlement to an increased rating above 20 percent for 
post-operative residuals of a herniated disc, L5-S1, since 
December 4, 2002.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from April 1944 to August 
1946 and from March 1951 to May 1974.

The instant appeal arose from a December 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Paul, Minnesota, which granted a claim for an 
increased rating, to 20 percent from December 4, 2002, for a 
herniated disc, L5-S1, operated.  Since this claim has not 
been withdrawn, an increased rating above 10 percent prior to 
December 4, 2002, and above 20 percent from December 4, 2002, 
remains at issue on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993) (a claim remains in controversy where less than the 
maximum available benefits are awarded).

This case was remanded by the Board of Veterans' Appeals 
(Board) in March 2004 for further development.


FINDINGS OF FACT

1.  Throughout the appeal period, the veteran's surgical scar 
on his back has been asymptomatic.

2.  Prior to December 4, 2002, the veteran's service-
connected low back disability was manifested by complaints of 
low back pain most days with no more than "slight" 
limitation of motion in the lumbar spine; the spine was not 
ankylosed; forward flexion was limited to no less than within 
15 degrees of touching his fingertips to the floor; lateral 
motion on forward bending was retained; there were no 
objective findings of muscle spasm; there was no evidence of 
moderate intervertebral disc syndrome with recurring attacks; 
sensation and reflexes were intact; and there was nothing in 
the record to suggest that he had periods of acute signs or 
symptoms of intervertebral disc syndrome that required bed 
rest prescribed by a physician and treatment by a physician.

2.  Since December 4, 2002, the veteran's service-connected 
low back disability was manifested by no more than 
"moderate" limitation of motion in the lumbar spine; the 
spine was not ankylosed, forward flexion was limited to no 
less than 40 degrees, and he retained lateral motion; there 
were no objective findings of muscle spasm, listing of the 
spine, a positive Goldthwaite's sign, "marked" limitation 
of forward bending, absent ankle jerk, or abnormal mobility 
on forced motion; the veteran did not report having radicular 
symptoms, and there is nothing in the record to suggest that 
he had periods of acute signs or symptoms of intervertebral 
disc syndrome that required bed rest prescribed by a 
physician, and treatment by a physician.


CONCLUSIONS OF LAW

1.  Prior to December 4, 2002, an increased rating for post-
operative residuals of a herniated disc, L5-S1, above 10 
percent, is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.10, 4.25, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243 
(2004); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2002).

2.  On and after December 4, 2002, an increased rating for 
post-operative residuals of a herniated disc, L5-S1, above 20 
percent, is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.10, 4.25, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243 
(2004); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and provides an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

The Court decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

The Board finds that the veteran was provided proper VCAA 
notice with respect to this case.  The veteran was provided 
with VCAA letters dated June 18, 2001, and March 18, 2004.  
These letters provided content complying notice to the 
claimant regarding what information and evidence was needed 
to substantiate his claim for an increased evaluation, as 
well as what information and evidence must be submitted by 
him, and what information and evidence would be obtained by 
VA.  The letters advised him what evidence was needed to 
establish entitlement to a higher evaluation for his service-
connected low back disorder.  The letters advised him that VA 
would attempt to get any relevant federal evidence, as well 
as any private medical evidence which he identified and 
informed him that he needed to provide enough information 
about her records so that they could be requested.  With 
regard to the fourth element of notice, the Board notes that 
in the March 2004 letter, VA literally requested the veteran 
to provide "any evidence in his possession" that pertains 
to his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 U.S.C.A. §§  C.F.R. § 20.1102 (harmless error).  In this 
case, because each of the four content requirements of VCAA 
notice have been fully satisfied, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.  

With respect to the VA's duty to assist, the veteran has 
provided written statements supporting his contentions and 
has provided treatment records from Dr. S. O. Johnson.  VA 
has also developed the veteran's service medical records and 
VA treatment records identified by the veteran.

The veteran has not identified any additional pertinent 
evidence.  The Board is not aware of a basis for speculating 
that relevant evidence exists that VA has not obtained or 
attempted to obtain.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. §§  U.S.C.A. § 5103A(d)(1).  Two 
examinations have been provided in connection with this 
claim.  The Board notes that further attempts to provide a 
medical examination with active participation by the veteran 
would be nearly impossible as he suffers from dementia and 
"it is difficult for him to voice his needs regarding 
symptoms of illness."  See February 1, 2005, VA treatment 
record.

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. §§  U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran desires higher ratings for his service-connected 
disability.  He maintains, in essence, that the evaluation 
currently assigned does not adequately reflect the severity 
of his impairment.  Disability evaluations are determined by 
the application of a schedule of ratings which is based upon 
an average impairment of earning capacity.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

VA regulations define disability of the musculoskeletal 
system primarily as "the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance."  38 C.F.R. 
§ 4.40 (2004).  With regard to disorders of the joints, 
applicable regulations provide that "the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes."  38 C.F.R. § 4.45 (2004).To 
that end, the regulations provide that, when rating 
disabilities of the joints, inquiry will be directed to 
considerations such as weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  Id.  The regulations further 
provide that instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are also to be considered.  Id. § 4.45(f).  
See also 38 C.F.R. § 4.59 (2004) ("The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability").

The difficulty in rating functional loss due to factors such 
as pain on use was recognized by the Court in the case of 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  There, the Court 
noted that the VA examination relied upon to rate the 
veteran's disability had merely included findings as to the 
range of motion at the time of the examination, without 
accounting for factors enumerated in 38 C.F.R. § 4.40.  The 
Court found that when the pertinent diagnostic criteria 
provide for a rating a disability on the basis of loss of 
range of motion, determinations regarding functional loss 
"should, if feasible, be 'portray[ed]' (§ 4.40) in terms of 
the degree of additional range-of-motion loss due to pain on 
use or during flare-ups."  Id.

Disabilities of the lumbar spine are evaluated in accordance 
with VA's Schedule for Rating Disabilities, set out at 
38 C.F.R. part 4.  Amendments to the criteria governing the 
evaluation of intervertebral disc syndrome became effective 
on September 23, 2002, while the veteran's appeal was 
pending.  See Schedule for Rating Disabilities; 
Intervertebral Disc Syndrome, 67 Fed. Reg. 54,345 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003)).  Subsequently, in August 2003, further amendments 
were made to the criteria used in rating disabilities of the 
spine, to include disabilities of the thoracolumbar spine, 
effective from September 26, 2003.  See Schedule for Rating 
Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2004)).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated in accordance with the criteria set forth in 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  A 10 percent 
rating was warranted if the condition was mild, and a 
20 percent rating was warranted if the condition was moderate 
with recurring attacks.  If the condition was severe, with 
recurring attacks and intermittent relief, a 40 percent 
rating was warranted.  The highest available schedular 
evaluation, 60 percent, was warranted, if the condition was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  Id.  See also VAOPGCPREC 36-97, 63 Fed. 
Reg. 31,262 (June 8, 1998) (indicating that when a veteran is 
in receipt of less than the maximum evaluation under former 
Diagnostic Code 5293, based on symptomatology that includes 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must be considered).

Effective from September 23, 2002, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated on 
the basis of the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  (Effective September 26, 2003, intervertebral disc 
syndrome was assigned a new diagnostic code number (5243), 
the instruction with respect to the separate evaluation of 
neurologic and orthopedic manifestations was re-worded and 
moved to Note 1, following the General Rating Formula for 
Diseases and Injuries of the Spine, and the above-mentioned 
instruction was re-phrased to state that intervertebral disc 
syndrome (pre-operatively or post-operatively) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under section 4.25; 
however, these revisions were intended to be clarifying and 
non-substantive in nature.  See Schedule for Rating 
Disabilities; The Spine, 67 Fed. Reg. 56,509, 56,510 (Sept. 
4, 2002) (indicating that the then-proposed amendment "would 
make editorial changes", but would not "represent any 
substantive change to the recently adopted evaluation 
criteria for intervertebral disc syndrome")).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, each segment is to be evaluated separately, 
provided that the effects in each spinal segment are clearly 
distinct.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004), 
Note (2).  (The Board notes that some of the Notes were 
inadvertently omitted when Diagnostic Code 5293 was re-
published as Diagnostic Code 5243 in August 2003; however, 
this has since been corrected.  See Schedule for Rating 
Disabilities; The Spine; Correction, 69 Fed. Reg. 32,449 
(June 10, 2004)).

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the new 
criteria provide that a 10 percent evaluation is warranted if 
incapacitating episodes have a total duration of at least one 
week but less than two weeks; a 20 percent evaluation is 
warranted if incapacitating episodes have a total duration of 
at least two weeks but less than four weeks; a 40 percent 
rating is warranted if the total duration is at least four 
weeks but less than six weeks; and a 60 percent rating is 
warranted if the total duration is at least six weeks.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).  An 
"incapacitating episode" is defined as "a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician".  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2004), Note (1).

With regard to the second method of evaluation (combining 
separate evaluations of chronic orthopedic and neurologic 
manifestations), the criteria effective from September 23, 
2002 provide that when evaluating intervertebral disc 
syndrome on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated using the criteria from the 
most appropriate orthopedic diagnostic code(s), and 
neurologic disabilities are to be evaluated separately using 
the criteria from the most appropriate neurologic code(s).  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), Note (2).  
The term "chronic orthopedic and neurologic manifestations" 
were defined as "orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so".  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), Note (1).  (As noted previously, 
effective from September 26, 2003, the instruction with 
respect to the separate evaluation of neurologic and 
orthopedic manifestations was re-worded and moved to Note 1, 
following the General Rating Formula for Diseases and 
Injuries of the Spine; however, the change was intended to be 
clarifying and non-substantive in nature.)

Prior to September 26, 2003, limitation of motion in the 
lumbar spine was evaluated in accordance with the criteria 
set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  
Evaluations of 10, 20, and 40 percent were assigned, 
respectively, for slight, moderate, and severe limitation of 
motion.  In addition, lumbosacral strain was evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.17a, 
Diagnostic Code 5295 (2003).  A zero percent rating was 
warranted if the condition was manifested by slight 
subjective symptoms only, and a 10 percent rating was 
warranted if there was characteristic pain on motion.  If 
there was muscle spasm on extreme forward bending, or loss of 
lateral spine motion, unilateral, in the standing position, a 
20 percent rating was warranted.  The highest available 
schedular evaluation for that condition, 40 percent, was 
warranted where the condition was severe, with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint spaces, or with some of 
these characteristics with abnormal mobility on forced 
motion.  Id.  If the disability in question involved the 
fracture of a vertebral body-without abnormal mobility 
requiring a brace, cord involvement, or residuals that 
required the individual to be bedridden or wear long leg 
braces-the condition was rated in accordance with limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of the vertebral body.  38 C.F.R. § 4.17a, 
Diagnostic Code 5285 (2003).

Effective from September 26, 2003, disabilities of the lumbar 
spine (other than intervertebral disc syndrome, when it is 
evaluated on the basis of incapacitating episodes) are to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  See Schedule for Rating Disabilities; 
The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  Under that 
rating formula, a 10 percent rating is warranted if forward 
flexion of the thoracolumbar spine is greater than 60 degrees 
but not greater than 85 degrees; or if the combined range of 
motion of the thoracolumbar spine is greater than 120 degrees 
but not greater than 235 degrees; or if there is muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or if there is 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is warranted if forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees; or if the combined range of 
motion of the thoracolumbar spine is not greater than 
120 degrees; or if there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  And a 
50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  ("Unfavorable ankylosis" 
is defined, in pertinent part, as "a condition in which the 
entire thoracolumbar spine is fixed in flexion or 
extension".  See id., Note (5)).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information).

The new rating formula for diseases and injuries of the spine 
specifies that any associated objective neurologic 
abnormalities including, but not limited to, bowel or bladder 
impairment, are to be rated separately from orthopedic 
manifestations, under an appropriate diagnostic code.  The 
formula also specifies that, for VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Id., Note (2).  
Provided, however, that, in exceptional cases, an examiner 
may state that because of age, body habits, neurologic 
disease, or other factors not the result of disease or injury 
of the spine, the range of motion of the spine in a 
particular individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion generally recognized by VA.  Id., Note (3).  
Further, the term "combined range of motion" refers to 
"the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).

As for the matter of separately rating neurological 
impairment due to intervertebral disc syndrome, the Board 
notes that, at all times here relevant, VA regulations have 
provided that, for peripheral nerve injuries and their 
residuals, attention is to be given to the site and character 
of the injury, the relative impairment in motor function, 
trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 
(2003).  Peripheral neuralgia, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to 
moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2003).  
Peripheral neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123 (2003).  The maximum 
rating which may be assigned for neuritis not characterized 
by the aforementioned organic changes will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  Id.

The Board further notes that paralysis of the sciatic nerve 
is evaluated in accordance with the criteria set forth in 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2003).  Under that 
diagnostic code-which has not undergone any amendment during 
the time frame here in question-evaluations of 10, 20, and 
40 percent, respectively, are assigned for mild, moderate, 
and moderately severe, incomplete paralysis.  A 60 percent 
rating is warranted for severe, incomplete, paralysis, with 
marked muscular atrophy, and if the paralysis is complete 
(the foot dangles and drops, there is no active movement 
possible of muscles below the knee, flexion of the knee is 
weakened or (very rarely) lost), an 80 percent rating is 
warranted.  Id.

Rating prior to December 4, 2002

As an initial matter, the Board notes that it will not 
consider the September 2003 regulatory amendments with regard 
to the period prior to December 4, 2002, as those amendments 
were not in effect during that period.  38 U.S.C.A. § 5110(g) 
(West 2002). 

The Board finds that a preponderance of the evidence is 
against the claim for a rating in excess of 10 percent for 
the veteran's service-connected low back prior to December 4, 
2002.  The service medical records reveal that the veteran 
had recurrent lumbosacral sprains and complained of back 
pain.  In 1959 the veteran underwent back surgery for removal 
of a herniated nucleus pulposus at L5-S1.  

Recent medical evidence includes a September 2000 outpatient 
clinic evaluation with primary complaints of confusion, later 
diagnosed as Alzheimer's, and dizziness, assessed as benign 
positional vertigo.  There was no reference to back 
complaints.  He walked with a good gait and had good strength 
in his extremities.  A December 2000 wellness examination 
noted that he could bend over and touch his toes and that he 
had a well-healed scar on his back.  The examiner noted that 
"the back is doing very well now."  A May 2001 preoperative 
physical examination (for cataract surgery scheduled the 
following week) noted that the veteran had a pain score of 
three with occasional backache.  His back was "doing fairly 
well today" and he was able to bend over and touch his toes.  
A July 2001 VA back examination noted that the veteran had 
back pain with some paraspinal discomfort on the left almost 
daily.  Examination revealed no paravertebral spasm or focal 
tenderness.  Deep tendon reflexes, toe flexor strength, 
sensation, and straight leg raising were all within normal 
limits.  Flexion was to within 15 degrees of touching his 
fingertips to the floor; extension was to 20 degrees, lateral 
flexion was to 50 degrees bilaterally and lateral rotation 
was to 85 degrees bilaterally.  X-rays showed severe disc 
arthritis and facet arthroplasty from L4 to S1.

Prior to December 4, 2002, the veteran was rated 10 percent 
disabling under Diagnostic Code 5293 for intervertebral disc 
syndrome.  The Board does not find that a higher rating is 
warranted under that Diagnostic Code as the medical evidence 
above does not reflect moderate intervertebral disc syndrome 
with recurrent attacks.  His back was consistently reported 
as doing well and there is no evidence of attacks, only 
occasional or non-daily backaches relieved with over the 
counter medication.

Similarly, under the revised criteria for intervertebral disc 
syndrome effective in September 2002, a higher rating is not 
warranted as the evidence does not reveal that the veteran 
had any incapacitating episodes over the past 12 months.  The 
June 2001 VA examination report noted that the veteran's 
complaints of back pain "ha[d] not [been] assessed by x-ray 
or specialist or even by chiropractor."  An increased rating 
is also not warranted, alternately, by combining separate 
evaluations of chronic orthopedic and neurologic 
manifestations.  The record does not reveal chronic 
neurologic manifestations, and a higher rating for chronic 
orthopedic manifestations is not demonstrated by the 
evidence.  In this regard, the evidence of record reveals 
that the limitation of motion of the lumbar spine was at most 
slight based on the ranges of motion noted above.  Likewise, 
as there was no evidence of pain on motion, a rating in 
excess of 10 percent was not warranted under Diagnostic Code 
5295.

The aforementioned evidence does not reveal significant 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity or atrophy of disuse due to 
the service-connected back disorder.  Likewise, the evidence 
does not show that the service-connected low back disorder 
causes instability of station, disturbance of locomotion, or 
interference with sitting, standing, and weight bearing.  For 
these reasons the Board does not find that there is 
additional range-of-motion loss due to pain on use or during 
flare-ups.

Rating from December 4, 2002

A December 4, 2002 VA examination of the spine revealed that 
the veteran's wife was the primary historian.  It was noted 
that the veteran had Alzheimer's and that he was very 
forgetful during the examination interview.  The veteran's 
pain was noted to be a nine.  His wife stated that the 
veteran could not do anything, that he fumbled and stumbled, 
and that he complained to her after a few minutes of yard 
work that his back hurt.  Flexion was to 40 degrees with 
hands on knees to prevent falling; extension was not 
possible, and there were 25 degrees of lateral flexion.  He 
was not able to do repetitive movements.  The examiner was 
unclear as to whether the veteran's difficulty walking was 
due to Alzheimer's or his back disorder.  The examiner noted 
that the veteran had weakness in the back, that he lost 
endurance doing daily activities, that pain significantly 
limits functional ability, that there was limitation of 
motion due to pain, that there was loss of range of motion 
due to pain on use, and that there was excessive fatigability 
and coordination.

The veteran underwent another examination in September 2004.  
The examiner described the examination as "extremely 
difficult" as the veteran's dementia and hearing loss made 
him unable to follow most verbal commands and the veteran's 
wife was also very hard of hearing.  The veteran's wife 
reported that he had intermittent, aching low back pain 
ranging from 0/10 to 8/10 and averaging 5/10.  She reported 
that he had weakness and she had to help him getting out of 
bed and getting from a sitting to a standing position.  He 
walked with hand-held assist.

During the examination, the veteran flatly denied low back 
pain, radicular, and sensory symptoms.  He was noted to be 
bowel and bladder incontinent due to Alzheimer's.  It was 
noted that his pain increased with activity and decreased 
with rest, heat, and Ibuprofen.  The examiner found that the 
DeLuca factors did not affect the low back as fatigue, pain, 
and flare-ups did not alter his range of motion.  The veteran 
appeared to be in no discomfort and needed assistance getting 
from sitting to standing.  He had loss of lumbar lordosis and 
a well-healed laminectomy scar.  He was unable to walk on 
toes, heels, or squat and stand.  He walked with shuffling 
steps and his posture was forward flexed.  Range of motion 
with the examiner's assistance so the veteran would know what 
to do was:  flexion 60/90; extension 10/35; lateral rotation 
25/35; and lateral flexion 30/40.  The veteran reported no 
pain with palpation and no signs of pain were noted.  Sensory 
examination was somewhat unreliable but the veteran denied 
numbness and other sensory problems.  Motor and strength 
examinations were within normal limits.  The examiner 
concluded that the veteran's greater disability was no doubt 
due to his dementia, and radiology report noted disc space 
narrowing and degenerative changes in the lumbar spine.

A December 2003 wellness examination noted good range of 
motion of the back without pain and essentially normal 
neurological and musculoskeletal examinations.  An August 
2004 wellness examination noted there was good range of 
motion of the back without pain.  Low back pain with simple 
activity was reported.  A November 2004 examination at entry 
into VA inpatient respite care noted that the examiner was 
unable to review systems with the veteran due to Alzheimer's 
symptoms.  A February 2005 assessment noted that the 
veteran's pain level was at most 2/10 based on a 
noncommunicative patient rating and that the veteran had very 
limited sensory perception due to advanced dementia.

As noted above, the objective medical evidence shows that 
over the course of this appeal period the veteran's range of 
motion of the back was several times described as good and 
pain-free and that at other times the veteran was able to 
flex his back to at least 40 degrees and 60 degrees; that he 
in one instance could not extend and in another had 10 
degrees of extension, that he had 25 degrees rotation; and 
that at times he was able to flex his spine laterally between 
25 and 30 degrees.  In the Board's view, given that the range 
of motion was several times described as good and that in 
most cases he had significant range of motion in all 
directions, that sort of limitation of motion cannot properly 
be characterized as "severe", so as to warrant the 
assignment of a higher evaluation under former Diagnostic 
Code 5292.

With regard to the DeLuca factors considered in the "old" 
regulations, the Board does not find that there is additional 
range-of-motion loss due to pain on use or during flare-ups.  
Again, the medical evidence varies widely, with the 2002 
examiner finding significant DeLuca factors and the 2004 
examiner finding DeLuca factors inapplicable.  In this 
regard, the Board finds that the preponderance of the 
evidence is against a finding of additional range of motion 
loss due to pain on use or during flare ups.  This is so 
because only one examination report in 2002 found such 
additional range of motion loss while at least three other 
examination reports found no such additional range of motion 
loss or found no pain on motion whatsoever.  In addition, 
with regard to the VA examination reports that specifically 
addressed the DeLuca considerations, the Board finds that the 
conclusions drawn by the 2004 VA examiner are more probative 
as the 2004 examination report is much more detailed and it 
is clear that the examiner reviewed the claims folder.  The 
2002 examination report is not as detailed and was unclear as 
to whether the conclusions drawn were based on a review of 
the claims folder; therefore, the Board finds that the 2002 
examiner's DeLuca conclusions are less probative.  
Accordingly, an increased rating is not warranted on that 
basis.

The evidence shows that the spine was not ankylosed; that 
forward flexion was limited to no less than 40 degrees; that 
he retained lateral motion in the spine; and that there were 
no objective findings of muscle spasm, listing of the spine, 
a positive Goldthwaite's sign, "marked" limitation of 
forward bending, absent ankle jerk, or abnormal mobility on 
forced motion.

The medical evidence reveals that neurological abnormalities 
like loss of bladder and bowel continence was attributed to 
the veteran's Alzheimer's, not his service-connected back 
disorder.  Further, there is nothing in the record to suggest 
that he had periods of acute signs or symptoms of 
intervertebral disc syndrome that required bed rest 
prescribed by a physician, and treatment by a physician.  
Under the circumstances-given the totality of the evidence-
it is the Board's conclusion that the veteran did not have 
"severe" lumbosacral strain or intervertebral disc syndrome 
during the appeal period in that he did not have 
incapacitating episodes of intervertebral disc syndrome.  

With regard to the second method of evaluation (combining 
separate evaluations of chronic orthopedic and neurologic 
manifestations), the Board notes that the criteria for rating 
paralysis of the sciatic nerve were not affected by the 
September 2003 amendments.  However, the Board finds that the 
veteran does not have chronic neurological manifestations of 
sufficient severity to warrant a separate evaluation.  Based 
on the objective medical evidence, namely the VA examinations 
that revealed neurological impairment due to Alzheimer's and 
not the service-connected back disability, the Board does not 
find that a separate rating is warranted for neurologic 
manifestations.  

For the reasons explained above, the preponderance of the 
evidence does not support the assignment of a schedular 
evaluation in excess of 20 percent at any time since December 
4, 2002. 


ORDER

An rating in excess of 10 percent is denied for post-
operative residuals of herniated disc, L5-S1, prior to 
December 4, 2002.

An rating in excess of 20 percent is denied for post-
operative residuals of herniated disc, L5-S1, since December 
4, 2002.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


